Grove House, 27 Hammersmith Grove, London W6 ONE
Tel: +44 (0) 20 8576 5800 I Fax +44 (0) 20 7610 5301
winton.com
[image00001.jpg]



17 November 2017
 
Dear Client,
 
We write to you regarding the investment advisory agreement, investment
management agreement or other similar agreement entered into between you and
Winton Capital Management Limited (“Winton”), as amended, restated or
supplemented from time to time, (the “Agreement”), which sets out the basis on
which Winton provides investment advisory services to you.
 
The annex attached to this letter (the “Annex”) sets out certain amendments to
the Agreement that are appropriate to reflect required regulatory changes under
MiFID II, which will take effect in 2018. The Annex also includes amendments to
the Agreement relating to data protection.
 
The terms of the Annex supplement and, where applicable, amend or supersede the
existing terms of the Agreement with effect from 3 January 2018. To the extent
there is any inconsistency between the terms of the Annex and the terms of the
Agreement, the terms of the Annex shall override the terms of the Agreement
solely with respect to that inconsistency.
 
Unless otherwise defined, terms used in this letter and the Annex shall have the
meaning given to them in the Agreement. This letter and the Annex are each
subject to the same governing law and terms regarding jurisdiction as are set
out in the Agreement.
 
Please read and consider the terms of this letter and the attached Annex and,
where appropriate, consult with relevant legal and other advisors. We request
that you provide a signed copy of the acknowledgement and consent below to
legal@winton.com by no later than 31 December 2017. In the event we do not
receive a signed acknowledgement by 3 January 2018 and Winton continues to
provide the investment advisory services to you after that date your consent
will be deemed to have been given.
 
If, in the meantime you wish to discuss any aspect of the matters set out in
this letter and the Annex, please don’t hesitate to contact your usual
Investment Solutions representative at Winton who would be happy to assist you.
 
Yours sincerely,




Winton Capital Management Limited

--------------------------------------------------------------------------------

EXECUTION COPY
 
 
Client Acknowledgement
 
By signing this acknowledgement, the Client hereby acknowledges and accepts the
terms contained in the Annex, except as otherwise modified by this
acknowledgement, and expressly consents to:
 
(a)            the Investment Adviser’s order execution policy, which is
appended to the Annex and may be amended from time to time; and
 
(b)            the execution outside of a Trading Venue of the Client’s orders
relating to Investments
 
The following modifications shall be made to the Annex:
 

(a)
The definition of “Broker” in Section 1 of the Annex shall be as follows: 
“Broker” means a broker, dealer, futures commission merchant, clearing broker or
other entity selected by the Investment Adviser and approved by the Manager to
provide execution services (for the avoidance of doubt, this definition is not
intended to supersede Section 4(a) of the Agreement).”

 

(b)
The definition of “Client” in Section 1 of the Annex shall be as follows:
“Client’ means ML Winton FuturesAccess LLC.”

 

(c)
The definition of “Investment” in Section 1 of the Annex shall be as follows:
”Investment’ means exchange traded futures and forwards, currency forwards
traded over the counter, derivatives linked to securities indices (including
swaps and equity index futures) and other related instruments that the
Investment Adviser may trade pursuant to the Investment Strategy and subject to
the Investment Restrictions.”

 

(d)
The definition of “Management Entity” in Section 1 of the Annex shall be as
follows: “Management Entity’ means Merrill Lynch Alternative Investments LLC.”

 

(e)
The following shall be added as the final sentence of Section 5.1 of the Annex:
“For the avoidance of doubt, this provision amends Section 10(a)(v) of the
Agreement.”

 

(f)
The following shall be added as the final sentence of Section 6.1 of the Annex.
“For the avoidance of doubt, this provision is In addition to and does not
supersede Section 27(a) of the Agreement.”

 
By signing this acknowledgement, the Client, the Management Entity, the
Investment Adviser and and WNTN FuturesAccess Ltd agree to the amendment of the
Agreement by the applicable terms contained in the Annex, except as otherwise
modified by this acknowledgement.

--------------------------------------------------------------------------------

 

  ML WINTON FUTURESACCESSTM LLC             By: Merrill Alternative Investments,
LLC, Manager          
 
By:
/s/ Ninon Marapachi       Name: Ninon Marapachi       Title:   Authorized
signatory       Date:   February 1, 2018  

 

  WNTN FUTURESACCESSTM LTD.          
 
By:
/s/ Ninon Marapachi       Name: Ninon Marapachi       Title:   Director  

 

  MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC          
 
By:
/s/ Ninon Marapachi       Name: Ninon Marapachi       Title:   Authorized
signatory       Date:   February 1, 2018  

 

  WINTON CAPITAL MANAGEMENT LIMITED          
 
By:
/s/ Brigid Rentoul       Name: Brigid Rentoul       Title:   Director      
Date:   January 2, 2018  

 
 

--------------------------------------------------------------------------------

 
Annex
 

1.
Interpretation

 
“Agreement” means the investment advisory agreement, investment management
agreement or other similar agreement between Client and Investment Adviser as
supplemented by this Annex and otherwise amended or supplemented from time to
time;
 
“Broker” means a broker, dealer, futures commission merchant, clearing broker or
other entity selected by the Investment Adviser to provide execution services;
 
“Client” means each entity, other than Winton, which is a party to the Agreement
and which Winton has determined it will treat as a client for FCA classification
purposes (or, where an entity which is a party to the Agreement is acting as
agent on behalf of a principal who is receiving investment advisory services
from Winton, such principal);
 
“Execution Factors” has the meaning given to it in the FCA Rules;
 
“FCA Rules” means the rules, guidance, principles and codes comprised in the
Handbook of Rules and Guidance (or documents having equivalent standing and
effect) from time to time promulgated by the FCA;
 
“Investment” means exchange traded futures and forwards, currency forwards
traded over the counter, equity securities (including common stocks, depositary
receipts and exchange traded funds), derivatives linked to such securities
(including swaps and equity index futures) and other related instruments that
the Investment Adviser may trade pursuant to the Investment Strategy and subject
to the Investment Restrictions;
 
“Investment Adviser” means Winton Capital Management Limited;
 
“Investment Restrictions” means the investment restrictions and limits set out
in the Agreement as may be amended from time to time;
 
“Investment Strategy” means the investment strategy described in the Agreement
as may be amended from time to time;
 
“Limit Order” means an order to buy or sell a financial instrument at its
specified price limit or better and for a specified size;
 
“Management Entity” means any party to the Agreement other than Winton or the
Client;
 
“Personal Data” means any information relating to an identified or identifiable
natural person as those terms are defined in and interpreted in accordance with
any applicable laws implementing the European Data Protection Directive 95/46/EC
including the United Kingdom Data Protection Act 1998 or any laws which replace,
repeal or supersede such laws, including but not limited to the General Data
Protection Regulation (EU) 2016/67;
3

--------------------------------------------------------------------------------

 
“Portfolio” means the Investments, cash and other assets of the Client that are
subject to the investment discretion of the Investment Adviser pursuant to the
Agreement; and
 
“Trading Venue” has the meaning given to it in the FCA Rules.
 

1.1
Unless otherwise defined, terms used in this Annex shall have the meaning given
to them in the Agreement.

 

1.2
References to statutory provisions, regulations, notices, guides or the FCA
Rules shall include those provisions, regulations, notices, guides or FCA Rules
as amended, extended, consolidated, substituted, re-issued or re-enacted from
time to time.

 

1.3
References to Clauses are to clauses of this Annex and headings are inserted for
convenience only and shall not affect the construction of this Annex.

 

2.
Regulatory Status

 

2.1
The Investment Adviser is authorised and regulated by the Financial Conduct
Authority. The FCA’s address is 25 The North Colonnade, Canary Wharf, London,
E14 5HS.

 

2.2
The Investment Adviser has categorised the Client as a professional client (as
defined in the FCA Rules) and the Investment Adviser will provide its services
under the Agreement on that basis.

 

2.3
The Client has the right to request the Investment Adviser to categorise it as a
retail client (as defined in the FCA Rules) either generally or in specific
circumstances. However, it is the Investment Adviser’s policy not to agree to
such requests.

 

3.
Communications

 

3.1
Except as otherwise specified in the Agreement, the Client and the Investment
Adviser may communicate by letter, email or any other form of communication
agreed by the Investment Adviser. All communications shall be in English.

 

3.2
The Client may communicate with the Investment Adviser using the following
contact details:

 
To the Investment Adviser:
Winton Capital Management Limited
Grove House
27 Hammersmith Grove
London W6 0NE
United Kingdom
Attention: Investor Services
Email: investorservices@winton.com
4

--------------------------------------------------------------------------------

 

4.
Duties of the Investment Adviser

 

4.1
Under the FCA Rules the Investment Adviser is required to establish an
appropriate method of evaluation and comparison, based on the investment
objective and approach set out in the Investment Advisory Agreement and the
types of Investments included in the Portfolio, so as to enable the Client to
assess the Investment Adviser’s performance. The Investment Adviser shall
periodically provide performance information relating to the Portfolio during
the term of the Investment Advisory Agreement. As the investment objectives set
out in the Investment Advisory Agreement do not reference outperformance of a
specified benchmark and the Portfolio will include a broad range of financial
instruments, the Client may wish to consider the Barclay Hedge Fund Index as an
appropriate reference index to evaluate the Investment Adviser’s performance.
The Barclays Hedge Fund Index is a measure of the average return of all hedge
funds in the Barclay database. Further information is available here:
https://www.barclayhedge.com/research/indices/ghs/HedgeFundIndex.html.

 

5.
Execution of Orders and Transactions

 

5.1
The parties agree that, when executing transactions in Investments on behalf of
the Client, or placing orders relating to Investments on behalf of the Client
with Brokers for execution by those Brokers, the Investment Adviser shall owe to
the Client a duty to take all sufficient steps to obtain the best possible
result for the Client, taking into account the Execution Factors that are
relevant to the execution or placing of that order under the terms of the
Investment Adviser’s order execution policy, which is attached to this Annex at
Appendix A.

 

5.2
The Investment Adviser will summarise and make public on its website on an
annual basis for each class of financial instrument in which it executes orders
for, or on behalf of, the Client, the following information:

 

  (A)
the top five execution venues in terms of trading volumes where it executed
client orders in the preceding year; and

 

  (B)
the quality of execution obtained.

 

5.3
The Investment Adviser shall, upon reasonable request from the Client, provide
to the Client details of the Brokers to which orders are transmitted or
Execution Venues where orders are placed for execution.

 

5.4
To the extent that the Investment Adviser places a Limit Order for the sale or
purchase of equities on behalf of the Client with a Broker for execution by that
Broker, the Client hereby expressly instructs the Investment Adviser not to make
public (and to use reasonable endeavours to procure that the Broker does not
make public) the details of that Limit Order unless the Investment Adviser
considers, in its absolute discretion, that it is appropriate for such details
to be made public (which shall, without limitation, be deemed to include where
the relevant Broker makes the relevant details of that Limit Order public in
circumstances where the Investment Adviser has given the Broker the discretion
to do so).

 
5

--------------------------------------------------------------------------------

6.
Reporting

 

6.1
In accordance with the FCA Rules the Investment Adviser shall provide the Client
with a periodic statement (or shall procure that such a statement is provided to
the Client by another person) on the Portfolio. Each periodic statement will
include a fair and balanced review of the activities undertaken by the
Investment Adviser and of the performance of the Portfolio during the reporting
period.

 

6.2
Furthermore, the Investment Adviser will notify the Client where the overall
value of the Portfolio, as evaluated at the beginning of each reporting period,
depreciates by 10% and thereafter at multiples of 10%, by the end of the
business day in which the threshold is exceeded. Where the threshold is exceeded
on a non-business day, the Investment Adviser will notify the Client by the end
of the next business day.

 

7.
Inducements

 

7.1
Under the FCA Rules, in the course of providing portfolio management services to
the Client, the Investment Adviser is prohibited from accepting and retaining
any fees, commission or monetary benefits, or accepting any non-monetary
benefits (other than acceptable minor non-monetary benefits and research
permitted under Clause 7.3), where these are paid or provided by any third party
or a person acting on their behalf.

 

7.2
The Investment Adviser may accept and retain fees, commission or non-monetary
benefits which are paid or provided to the Investment Adviser by a person acting
on behalf of the Client, provided that person is aware that such payments have
been made on the Client’s behalf and the amount and frequency of the payment is
agreed between the Client and the Investment Adviser and not determined by a
third party.

 

7.3
In the course of providing services to the Client the Investment Adviser may, to
the extent permitted by the FCA Rules, accept certain minor non-monetary
benefits including without limitation:

 

(A)
participation in conferences, seminars and other training events on the benefits
and features of a specific financial instrument or an investment service; and

 

(B)
hospitality of a reasonable de minimis value, including food and drink during a
business meeting or a conference, seminar or other training event specified at
Clause 7.3(A).

 

7.4
In the case of each benefit specified under Clause 7.3, the Investment Adviser
hereby confirms its view that the minor non-monetary benefit is:

 

(A)
capable of enhancing the quality of the service provided by the Investment
Adviser to the Client;

 

(B)
of a scale and nature that it could not be judged to impair the Investment
Adviser’s compliance with its duty to act honestly, fairly and professionally in
the best interests of the Client; and

 
6

--------------------------------------------------------------------------------

(C)
reasonable, proportionate and of a scale that is unlikely to influence the
Investment Adviser’s behaviour in any way that is detrimental to the interests
of the Client.

 

8.
Research

 

8.1
The Investment Adviser does not use research (as defined in the FCA Rules)
received from third parties in connection with the provision of its services to
the Client.

 

8.2
In the event research (as defined in the FCA Rules) is received by the
Investment Adviser it will pay for such research directly from its own
resources.

 

9.
Conflicts of Interest

 

9.1
The Investment Adviser has in place a conflicts of interest policy, which is
appended to this Annex at Appendix B, which specifies the procedures that it
follows and the measures that it has adopted to identify, prevent or manage
conflicts in a way that ensures fair treatment for the Client.

 

9.2
Further information on the Investment Adviser’s conflicts of interest policy is
available on request.

 

9.3
The Investment Adviser hereby notifies the Client that, in certain
circumstances, the organisational and administrative arrangements established by
the Investment Adviser to prevent or manage a particular conflict may not be
sufficient to ensure, with reasonable confidence, that the risk of damage to the
interests of clients will be prevented. The Client acknowledges the contents of
the of the conflicts of interest policy and in particular (a) the specific
description of the conflicts of interest that arise or could arise in the
provision of the Investment Adviser’s services and (b) the description of the
risks to clients that arise as a result as the conflicts of interest and the
steps undertaken to mitigate these risks to enable the Investment Adviser’s
clients to take an informed decision with respect to its services in the context
of which the conflicts of interest arise.

 

10.
Recording of Telephone Calls and Electronic Communications

 

10.1
The Investment Adviser hereby notifies the Client that telephone and electronic
communications and conversations between the Investment Adviser and the Client
that result or may result in activities in financial instruments (as more
particularly provided under the FCA Rules) will be recorded.

 

10.2
Records kept by the Investment Adviser in accordance with Clause 10.1 will be
kept for a period of 5 years (or up to 7 years upon request from the FCA) and
will be provided to the Client upon request.

 

11.
Complaints

 

11.1
The Investment Adviser has in operation a complaints management policy in
accordance with the FCA Rules for the effective consideration and proper
handling of complaints

 
7

--------------------------------------------------------------------------------

from clients. The Investment Adviser’s complaints management policy is available
on request.
 

11.2
Any complaints should be referred to the Chief Compliance Officer of the
Investment Adviser.

 

11.3
The Client, as a professional client, has no right of complaint to the Financial
Ombudsman Service in respect of any act or omission of the Investment Adviser
which is or is alleged to be in breach of the FCA Rules.

 

12.
Compensation

 

12.1
FCA-regulated business conducted by the Investment Adviser pursuant to this
Agreement is covered by the Financial Services Compensation Scheme to the extent
that the Client is an “eligible claimant” (as defined in the FCA Rules). The
Financial Services Compensation Scheme compensates eligible claimants for losses
suffered as a result of the inability of an FCA-regulated firm to pay monies
due, or satisfy obligations owed, to them (typically as a result of the firm’s
insolvency). Compensation under the FSCS is subject to maximum limits.

 

13.
Position Limits

 

13.1
In the event the Client has appointed multiple investment managers, investment
advisers and/or sub-advisers to manage its assets, it acknowledges that it may
be required to aggregate investments advised by such other investment managers,
investment advisers and/or sub-advisers with Investments in the Portfolio for
the purposes of certain regulatory and exchange-imposed position limits to which
the Client may be subject. The Client acknowledges and agrees that it shall be
solely responsible for compliance with any such position limits.

 

14.
Data Protection

 

14.1
Personal Data of the Client’s and any Management Entity’s employees, officers,
directors, trustees, partners and other related or affiliated persons may come
into Winton’s possession in connection with this Agreement or otherwise in the
course of such parties’ relationship with Winton. Winton will process such
Personal Data in accordance with its privacy notice (as amended from time to
time), the current version of which is published at www.winton.com. The Client
and any Management Entity each warrant that disclosure of such Personal Data to
Winton will only be made in compliance with applicable law and regulation.

 
8

--------------------------------------------------------------------------------

Appendix A

Best Execution Policy
 

1.
General Policy Statements

 

·
Winton’s execution methodologies target a low participation rate. Based on
Winton’s statistical research and empirical evidence, such behavior is expected
to achieve fill prices which outperform less passive benchmarks over the long
term.

 

·
Trade execution is algorithmically automated where appropriate to provide
consistency with the broader principles of scientific investing and robust risk
control.

 

·
Target positions are updated at least once per day with the ambition of
completing all rebalancing trades the same day.

 

·
Daily trade and position caps are set as appropriate, and periodically reviewed,
to control order size, liquidity consumption and concentration.

 

·
To seek to ensure Winton consistently obtains best execution, orders may be
routed to a number of different venues or counterparties. The preferred venue or
counterparty for a given order is a function of execution risk, operational and
technical integration, liquidity, price, speed and any other factor determined
by the order characteristics.

 

·
Winton may execute orders outside of a trading venue, directly with a
counterparty; this will often be the case for Over the Counter (“OTC”) FX and
cash fixed income securities. Execution of orders outside of a trading venue
will carry additional counterparty risk.

 

·
Winton exercises discretion in determining the factors required to achieve the
firm’s execution objectives and provide clients with optimal market access.
Factors considered include speed, price, size, cost, likelihood of execution
(“LOE”) and likelihood of settlement (“LOS”).

 

·
Winton does not have any close links or affiliations with executing brokers and
does not participate in certain practices which could otherwise cause a conflict
of interest or unduly influence execution selection, such as payment for order
flow, “soft dollar” arrangements or new security listings; and Winton’s
execution team is not rewarded through incentive-based arrangements (i.e.
benchmark outperformance incentives).

 

·
Winton does not engage in cross trading, defined as the intentional purchase and
sale of an instrument between two accounts managed/controlled by Winton.

 

·
Winton’s Execution team will monitor the effectiveness of the execution
arrangements and assess on a regular basis whether the execution venues, brokers
and execution styles selected provide best execution. The quality of execution
is subject to additional oversight from respective Strategy Managers.

 
9

--------------------------------------------------------------------------------

·
The Execution team produce reports for the consideration of the Strategy
Managers, Compliance and Risk which measures performance with respect to the
execution objectives.

 

·
Winton’s Compliance department is responsible for keeping senior management and
the execution team informed about regulatory requirements to ensure all
sufficient steps are taken to obtain best execution. The Compliance department
is provided with access to sufficient data to conduct any additional monitoring
to ensure adherence with this policy as part of the compliance monitoring
program.

 

2.
Execution Factors and Style by Asset Class

 
The below table indicates the relative importance of the following execution
factors; speed, price, size, cost, LOE and LOS. This is considered across asset
classes and execution style.
 
Asset Class
Execution Style
Speed
Price
Size
Cost
L.O.E.
L.O.S.
Listed Derivatives
Algorithm - Passive
3
1
2
4
4
4
Algorithm - Liquidity Seeking
3
2
1
4
4
4
Direct Market Access
2
1
3
4
4
4
Broker quote request
2
1
3
4
4
4
Equities
Algorithm - Passive
3
1
2
4
4
4
Algorithm - Liquidity Seeking
3
2
1
4
4
4
Algorithm -Settlement Price
3
1
2
4
4
4
FX - OTC
Algorithm - Passive
3
1
2
4
4
4
Broker quote request
2
1
3
4
4
4
Fixed Income - OTC
Broker quote request
2
1
3
4
4
4



The following notes explain the rationale for how Winton determines its
execution style and the relative importance it places on different execution
factors.
 

·
Winton seeks to negotiate commission rates which are normalised across its
executing brokers, where feasible; thus explicit costs are broadly uniform and
therefore not a high priority factor.

 

·
The likelihood of execution and settlement across the financial instruments
traded by Winton are very high and therefore rarely have a material influence on
execution selection. These factors may be elevated if bilateral limits for OTC
trades or general operational issues with brokers are viewed by Winton to
potentially compromise the workflow.

 

·
Winton trades liquid securities and controls market impact in a number of ways
including imposing trade caps, and orders are typically modest relative to daily
volumes.

 

·
For orders which are larger relative to market activity, size is a more
influential factor on routing decisions. In such cases liquidity-seeking
algorithms may be used and partial fills are more common. Such behavior is most
prevalent trading cash equities.

 

·
Electronic limit orders may be directed to the market through Winton’s broker’s
exchange membership, by a member of the execution team if, for example,
algorithmic execution is not available. Such workflow is most common for smaller
futures markets and spread orders.

 
The execution venue will be the relevant derivatives exchange where the futures
contract is listed (see List of Execution Venues below).
 
10

--------------------------------------------------------------------------------

 

·
Orders may be executed by requesting quotes directly from brokers or responding
to indications of interest. This is standard for OTC markets but may also be
pursued where electronic execution is available but it is deemed appropriate to
source block liquidity directly from brokers. Winton aims to acquire (at least
two) competing quotes and/or use independent sources for price discovery, but
sensitivity to speed is higher in these cases to maintain integrity of
synchronicity and avoiding undesirable market (time) risk.

 

·
Execution may target certain prices or time points, for example in the case of
benchmarking or hedge rebalancing transactions.

 

3.
Policy Scope

 
This document (the “Policy”) applies to Winton Capital Management Limited,
Winton Fund Management Limited and Winton Capital US LLC (collectively
“Winton”).
 
The Policy sets out Winton’s approach to taking all sufficient steps to obtain,
when executing orders, the best possible result for its clients, taking into
account price, costs, speed, likelihood of execution and settlement, size,
nature or any other consideration relevant to the execution of the order. This
applies whether Winton is executing orders on behalf of clients or placing
orders with, or passing orders to, others for execution. The obligation to
obtain the best possible result for clients is referred to as best execution.
 
The Policy is designed to meet Winton’s obligations as applicable under the
Markets in Financial Instruments Directive II 2014/65/EU (“MiFID”), the
Alternative Investment Fund Managers Directive and the Investment Advisers Act
of 1940.
 

4.
Information on Winton’s Clients

 
Winton’s clients are Professional Clients (as defined under MiFID) and include
institutional managed accounts, Alternative Investment Funds (AIFs), other
private funds, Undertakings for Collective Investment in Transferable Securities
(UCITS) and US 40 Act Registered Investment Companies.
 
Winton does not directly advise retail investors, although funds advised by
Winton may, in turn, have investors who are retail investors.
 
Any specific execution instructions from clients, for example within their
managed accounts, may prevent Winton from pursuing the steps herein which have
been designed and implemented to obtain best execution.
 

5.
Broker selection

 
Winton has a process for the selection of brokers, with whom it executes client
orders, and brokers, with whom it places client orders for execution.
 
11

--------------------------------------------------------------------------------

The criteria to add a counterparty or broker to the approved list is generally
based on a number of factors. These include: competitiveness of commission rates
or spreads, an analysis of the broker’s execution algorithms, quality of
service, breadth of market access, willingness to commit capital,
creditworthiness, reputation and financial stability.
 
A current list of brokers used by Winton is included below.
 

6.
Material Changes to the Policy

 
If there is a material change to how Winton seeks to obtain best execution for
its clients, Winton will update the Policy. This may be the case if there is
material reliance placed on new execution venues or entities and/or there is a
material change in execution strategy and relative importance placed on the best
execution factors.
 
 
 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

Current list of Executing Brokers
 
The approved broker list is correct as at the date of this Policy. Reference to
a broker includes subsidiaries and affiliates of that broker.
 
Broker
Listed Derivatives
Equities
FX – OTC
Fixed Income
Bank of America Corp
       
Bank of Nova Scotia
       
Barclays Bank PLC
       
BNP Paribas SA
       
Credit Suisse Group AG
       
Deutsche Bank AG
       
Goldman Sachs Group Inc.
       
HSBC Holdings PLC
       
JP Morgan Chase & Co
       
Morgan Stanley
       
Natixis SA
       
Nomura Holdings Inc.
       
Societe Generale SA
       
UBS Group AG
       
Total
5
5
9
4





13

--------------------------------------------------------------------------------

Execution Venues
 
Electronic limit orders may be directed to the market through Winton’s broker’s
exchange memberships on the following venues:
 
Futures Exchanges
MIC
Burse Malaysia
XXLS
Chicago Board of Trade
XCBT
Chicago Mercantile Exchange
XCME
Commodities Exchange Center
XCEC
Eurex Exchange
XEUR
Euronext Amsterdam
XAMS
Euronext Paris Matif
XMAT
European Energy Exchange AG
XEEE
Hong Kong Futures Exchange
XHKF
ICE Futures Canada
IFCA
ICE Futures Europe – Agricultural Products Division
IFLX
ICE Futures Europe – Equity Products Division
IFLO
ICE Futures Europe – Financial Products Division
IFLL
ICE Futures Europe – Oil and Refined Products Division
IFEN
ICE Markets Agriculture
IMAG
ICE Markets Equity
IMEQ
ICE Markets Foreign Exchange
IMFX
Borsa Italiana
XDMI
Johannesburg Stock Exchange
XISE
Korea Exchange
XKRX
Korea Exchange (Futures Market)
XKFE
London Metal Exchange
XLME
Minneapolis Grain Exchange
XMGE
Montreal Exchange
XMOD
NASDAQ OMX Nordic
XSTO
New York Mercantile Exchange
XNYM
NYSE Euronext Liffe
XLIF
Osaka Stock Exchange
XOSE
Singapore Exchange
XSES
Sydney Futures Exchange
XSFE



The following multi-lateral trading facilities may be used with respect to OTC
FX and cash fixed income securities:
 

·
Bloomberg

·
MarketAxess

·
FXall

 
This information is correct as at the date of this Policy.
14

--------------------------------------------------------------------------------

 
Appendix B

Conflicts of Interest Policy
 
Introduction
 
As a global investment management and data technology company, Winton Group
Limited and its subsidiaries (collectively “Winton”) periodically face actual
and potential conflicts of interest. This Conflicts of Interest Policy documents
Winton’s approach to conflicts of interest1.
 
Winton’s principal activity is the provision of investment management services
to a range of Winton titled funds and managed accounts using a quantitative
investment system. Winton does not engage in market making, sell or receive
investment research, enter into ‘soft dollar’ or commission sharing
arrangements, have or use an affiliated broker, engage in corporate finance
activities, hold client money or assets, or engage in proprietary trading (note
Winton may engage in own account trading to test new strategies or markets in
Winton’s unregulated holding company, and foreign exchange hedging for
commercial (non-investment) purposes). Accordingly, Winton does not have the
potential conflicts of interest that arise from such services and activities.
 
Definition of a Conflict of Interest
 
A conflict of interest may broadly be defined as a person or entity having two
or more interests that are inconsistent and may give rise to a material risk of
damage to the interests of a client. Conflicts of interest may arise between:
 

·
The firm, including employees, non-executive directors or any person linked to
the firm by control, and a client2; or

 

·
A client and another client.

 
Policy Statements
 

1.1.
Winton takes all reasonable steps to prevent conflicts of interest and has in
place appropriate arrangements for when they cannot be prevented, as described
below.

 

1.2.
Winton takes all reasonable steps to identify conflicts of interest that arise
or may arise in the course of providing its services to clients.

 

1.3.
Winton maintains and regularly updates a record of the kinds of service or
activity it carries out through which a conflict of interest has arisen or may
arise.

 
 
 

--------------------------------------------------------------------------------

1 Subject to local laws applicable in the jurisdictions where the subsidiaries
are located – see regional office Compliance policies.
 
2 Where the definition of client also includes Winton titled funds such as
Winton’s Alternative Investment Funds (“AIFs”) and their investors as required
under the Alternative Investment Fund Managers Directive.
15

--------------------------------------------------------------------------------

 

1.4.
Winton maintains and operates effective organisational and administrative
arrangements that are designed to manage potential conflicts and to prevent
material risk of damage to the interests of its clients. These include: an
appropriate corporate governance structure; senior management oversight,
management information and reporting; internal controls; independent Compliance
and Risk functions; an Internal Audit function; and various firm-wide policies,
including a Code of Ethics.

 

1.5.
If arrangements made by Winton to manage conflicts are not sufficient to ensure
with reasonable confidence that material risk of damage to the interests of a
client will be prevented, Winton will disclose the conflict of interest to the
client before undertaking business for that client.

 

1.6.
Winton provides training to its employees on firm and personal conflicts
annually.

 

1.7.
Winton employees are required to report any firm conflict or perceived firm
conflict of interest to Compliance.

 

1.8.
Prior to engaging in any outside business interests that may give rise to a
potential or actual conflict of interest, Winton employees must obtain approval
from Compliance.

 

1.9.
Winton employees are required to report to Compliance personal conflicts or
potential personal conflicts, including but not limited to:

 

-
Outside business interests;

 

-
Giving and accepting gifts and entertainment (as per WGL Gifts and Entertainment
Policy);

 

-
Political contributions (as per WGL Political Contributions Policy);

 

-
Personal investments (as per WGL Personal Investment Policy); and

 

-
A family member that controls or is employed by a broker/dealer, bank,
investment adviser, pension plan or Winton client.

 
Potential Material Conflicts of Interest
 
Material potential conflicts relevant to Winton have been identified and are
presented below, together with the measures in place to manage them. Such
potential conflicts fall into two broad categories: those inherent in the
provision of investment management services and those personal to Winton
employees.
 
Other potential conflicts may exist in relation to certain aspects of Winton’s
business that are deemed to be less material in nature, which Winton believes
are appropriately managed, and accordingly are not reflected below.
 
16

--------------------------------------------------------------------------------



 
 
Conflicts inherent in the provision of investment management services
Asset Raising: Winton raises assets for its Winton titled funds and investment
programs. The performance of some investment strategies can deteriorate as they
are applied to more assets. Winton might raise more assets than that congruent
with optimal performance for a particular strategy.
Winton’s Investment Risk Management Policy requires that Winton’s investment
system takes most of its risk in the world’s major futures markets and “large
cap” exchange-traded stocks, and that Winton closely monitors available
liquidity and regularly reviews its strategies and limits.
 
Winton maintains three sources of track record data: CFTC composites;
Administrator data (in respect of Winton sponsored funds); and an internal
database, which are then made available to clients and investors via various
reports.
 
Winton’s CFTC composite track record is produced and reconciled by a third party
US CPA firm, based on information provided by brokers, administrators and
Winton.
Allocation of Limited Resources: Winton has access to only a limited number of
positions in certain futures markets due to speculative position limits,
internal position limits and/or restricted liquidity. Winton might favour one
client over another when allocating limited resources.
The Investment Risk Management Policy recognises the potential for limited
resources to be shared among clients and states that clients shall be treated in
line with the Allocation Policy.
 
The Allocation Policy is intended to achieve fair allocation for Winton’s
clients.
 
The tracking of accounts following the same investment strategy is subject to
independent review by Winton’s Middle Office team.
 
Winton discloses its CFTC composite track record, which is produced and
reconciled by a third-party US CPA firm, based on information provided by
brokers, administrators and Winton.
Allocation of Trades: Winton typically receives multiple fills at different
prices in the execution of a single order. Winton might favour one client over
another when allocating the fills.
An Allocation Policy is in place that is intended to achieve the fair allocation
of trades.
 
The fair allocation of trades is subject to independent review by Compliance
periodically.
 
The tracking of accounts following the same investment strategy is subject to
independent review by Winton’s Middle Office team.
 
Winton discloses its CFTC composite track record, which is produced and
reconciled by a third-party US CPA firm, based on information provided by
brokers, administrators and Winton.
Execution of Trades: Winton decides how and when to execute orders for its
different investment programs and accounts. Winton might favour one account over
another when executing orders.
Winton’s Best Execution Policy governs how Winton achieves best execution for
its clients.
 
Winton’s execution team will monitor the effectiveness of the arrangements under
the Best Execution Policy and assess on a regular basis whether the execution
venues, brokers and execution styles selected provide best execution. The
Compliance department is provided with access to sufficient data to conduct any
additional monitoring to ensure adherence to the Best Execution policy as part
of the compliance monitoring program.
 
The tracking of accounts following the same investment strategy is subject to
independent review by Winton’s Middle Office team.
 
Winton discloses its CFTC composite track record, which is produced and
reconciled by a third-party US CPA firm, based on information provided by
brokers, administrators and Winton.

 
 
17

--------------------------------------------------------------------------------

 
Trade Errors: Winton occasionally makes trade errors in the normal course of
executing specific trading instructions. Winton might categorise a trade error
such that it is not contractually obliged to  compensate its clients for the
error.
An Error Policy is in place that governs the treatment and reporting of trade
errors, which requires that all material trade errors are reported to the
affected Winton titled funds’ boards and managed account clients.
 
All trade errors are recorded in a log, which is subject to independent review
by Compliance periodically.
 
All material trade errors are discussed by the Risk Committee or a sub-set
thereof to determine Winton obligations and appropriate course of action.
Implementation of Research: Winton determines which research is implemented in
which investment vehicles. Winton might favour one investment vehicle over
another when implementing research.
Winton’s Investment Board decides which research is implemented in which
investment vehicles.
 
The tracking of accounts following the same investment strategy is subject to
independent review by Winton’s Middle Office team.
 
Winton discloses its CFTC composite track record, which is produced and
reconciled by a third-party US CPA firm, based on information provided by
brokers, administrators and Winton.
Proprietary Investments: Winton Group enters into transactions for the purpose
of testing new investment strategies, instruments or markets. Winton Group
subsidiaries also invest their own money into newly launched Winton titled
funds, client funds or SPVs. Winton might favour those accounts in which it has
an interest over its other clients when executing trades, allocating positions,
allocating fills, or allocating investment ideas.
An Allocation Policy is in place that is intended to achieve the fair allocation
of aggregated orders and limited resources
 
The fair allocation of trades is subject to independent review by Compliance
periodically.
 
Winton’s Investment Board decides which research is implemented in which
investment vehicles.
 
Winton is treated in the same manner as other investors in a Winton titled fund
or client fund.
 
The tracking of accounts following the same investment strategy is subject to
independent review by Winton’s Middle Office team.
 
Winton’s Best Execution Policy governs how Winton achieves best execution for
its clients.
 
Evidence to support best execution is subject to independent review by
Compliance periodically.
Allocation of Fees and Expenses: Winton incurs costs on behalf of the Winton
titled funds. Winton might allocate excessive expenses to the Winton titled
funds to reduce its costs.
The allocation of fees and expenses are set out in each Winton titled fund’s
prospectus.
 
The internal approval of fund expenses follows a written procedure, which are
then passed to the Winton titled fund administrator for processing.
 
The Winton titled funds’ Total Expense Ratio is reconciled monthly and reported
to the independent Winton titled funds’ boards quarterly.
 
Winton’s fees are calculated as set out in the prospectus of the relevant fund
by the fund administrator.

18

--------------------------------------------------------------------------------

 
 
Valuation: The Alternative Investment Fund Manager is responsible for the
valuation of all assets and the calculation of the net asset value per share
(“NAV”), for the Winton titled AIFs. Winton might inflate the value of the AIF
to increase its performance fee.
An external valuer and administrator have been appointed for each of the Winton
titled AIFs.
 
A WFM Valuation Policy is in place that governs the valuation of the Winton
titled AIFs’ assets and NAV.
 
Winton’s Investment Risk Management Policy requires that Winton’s investment
system takes most of its risk in the world’s major futures markets and “large
cap” exchange-traded stocks, and as such Winton’s investment programs are not
expected to hold hard to value assets.
 
Annual financial statements for each of the Winton titled funds are prepared and
are subject to external audit.
Remuneration: Winton employees may incentivise employees through its
remuneration procedures to take imprudent risks, or to favour individual or firm
interests to the detriment of clients.
A Remuneration Policy is in place that governs remuneration for executive
directors, Code Staff and Identified Staff. The policy is designed to create a
strong, performance–oriented environment without creating any incentive or
reward for imprudent risk taking or any incentive to favour individual or firm
interests to the detriment of clients.
 
Remuneration is not linked directly to quantitative commercial criteria and
instead takes into account appropriate qualitative criteria. No individual
should be in a position to decide his or her own remuneration.
Side Letters: Winton may enter into separate agreements (“Side Letters”) with
certain Winton titled fund investors. Winton might give preferential terms to
one or more investors.
Winton does not offer variable terms on fees, liquidity, or portfolio
transparency through its Winton titled fund side letters.
 
Side letters are only executed with approval from Winton’s Legal team.
 
Side letter terms for Winton titled AIFs are disclosed in the funds’
prospectuses.
Cross Investment in Winton titled Funds: The investment strategy for certain
Winton titled funds may include the ability for those funds to invest in other
funds that are managed or advised by Winton (“cross-investment”).
Cross-investment might result in Winton putting the interests of the target
Winton titled funds ahead of the interests of the Winton titled fund for which
it is making the investment decision. For example, Winton might use cross
investment to seed funds to avoid using Winton’s own capital, or to increase
assets under management for newly established funds to support their external
marketing efforts. Cross-investment might also result in Winton receiving
duplicate fees, and/or Winton titled funds being granted preferential liquidity
terms in the target funds.
Winton’s Investment Board determines and monitors which Winton titled funds are
suitable for investment from other Winton titled funds by considering, for
example; whether they offer diversification benefits to the relevant investment
strategy and whether an investment in a standalone fund offers advantages versus
duplicating the trading and operating model in other investment programs to
generate the underlying signals directly.
 
Winton’s Investment Board also determines and monitors which Winton titled funds
will participate in cross-investment opportunities and the level at which they
will participate, considering, for example; their investment objectives, risk
profile, any regulatory or other constraints and whether the size of the Winton
titled fund is sufficient to achieve the anticipated operational benefits and
scalability. The relevant prospectus will disclose whether the Winton titled
fund can participate in cross-investment opportunities.
 
Cross-investments are generally made into share classes in respect of which no
management or performance fees will be charged. Cross-investments are made into
share classes that offer the same liquidity terms as other investors to avoid
preferential liquidity rights disadvantaging other investors in the target
funds.

 
19

--------------------------------------------------------------------------------


 
Conflicts personal to Winton employees
Gifts and Entertainment: Winton employees give gifts and entertainment to third
parties. Winton employees might give a gift or entertainment to create an
obligation on the recipient. Winton employees also receive gifts and
entertainment. Winton employees might act in an inappropriate or unethical
manner following the receipt of a gift or entertainment.
A Gifts and Entertainment Policy requires all gifts and entertainment above a
certain threshold to be approved by Compliance and logged in a register.
 
Senior employees and employees in client facing roles receive bi-annual Global
Anti-Bribery and Corruption Training.
 
All employees are required to attest that they have complied with the Gifts and
Entertainment Policy every six months.
 
Management information on Gifts and Entertainment is provided to the Risk
Committee on a periodic basis.
 
Management information on dealing commissions is provided to management on a
periodic basis.
 
Winton’s execution is governed by Winton’s Best Execution Policy, which requires
that execution brokers are assessed regularly against various criteria, and is
subject to Compliance monitoring.
 
A Vendor Management Policy is in place that governs Winton’s appointment of and
interactions with vendors.
Employee Personal Investments: Winton employees undertake personal account
investments and might front run Winton’s orders or engage in other unethical
behaviours.
As a quantitative investment manager the scope for employees to gain an
advantage over Winton and its clients is limited.
 
All employees are required to comply with Winton’s Personal Investment Policy,
which includes a 90-day holding period.
 
All employees are required to attest every six months that they have complied
with the Personal Investment Policy.
 
Procedures are in place for any dealings in the shares of the Winton Group and
any of the Winton titled Funds.
 
Compliance monitors employees’ personal investments and provides management
information to the Winton Group board and the Risk Committee periodically.
Nepotism and Personal Relationships: Winton has employees who have personal
relationships with other employees or Directors. Employees with a personal
relationship might be favoured over other employees that are better qualified to
perform a role.
All personal relationships between employees and Directors are required to be
disclosed to Compliance and are recorded by Compliance in a disclosure register.
 
The performance of those employees that have personal relationships with other
Winton employees or Directors is not typically assessed by the employee or
Director with whom they have the relationship. Exceptions may be made at the
Managing Director level, where most employees will also hold an FCA controlled
function that requires the individual to meet certain standards of conduct.
 
Promotions are considered and approved by Winton’s Executive Committee.
Winton Directors’ and Employees’ Outside Interests: Winton employees and
directors engage in financial, business, charitable, and other activities
outside their Winton role. Winton employees and directors might direct
opportunities to such external parties on non-arm’s length terms.
Employees’ outside business interests must be disclosed to, and approved by,
Compliance on joining Winton and prior to undertaking any new activities.
 
Employees are required to provide an annual disclosure to Compliance reporting
any potential personal conflicts.


 
20

--------------------------------------------------------------------------------